El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan en pleito de divorcio *622iniciado por la esposa concedió a ella la custodia de los hi-jos. La esposa contrajo nuevo matrimonio y luego se fue a vivir a Ponce. Posteriormente la corte fijó ciertos períodos durante los cuales el padre podía tener consigo a las niñas en Ponce y ciertos períodos de mayor duración durante los cuales podía tenerlas consigo en su hogar en Pío Piedras. Al finalizar o casi al terminar una de estas visitas, el padre solicitó de la Corte de Distrito de San Juan que dictara una orden autorizando la hospitalización temporal de las niñas en San Juan o Río Piedras. En esta moción se aducía lo siguiente: que las niñas, que entonces tenían seis y medio años de edad, parecían estar quebrantadas de salud; que él inmediatamente las sometió a tratamiento médico; que los facultativos a su cargo determinaron que ambas se halla-ban padeciendo de tuberculosis activa crónica de tipo pulmo-nar y bilateral, de tipo infantil, inapetencia y estreñimiento y padeciendo asimismo de bongos en el cuero cabelludo; que un examen bacteriológico practicado también revelaba la exis-tencia de pus en la orina y la carencia de hemoglobina y gló-bulos rojos en la sangre, así como otros padecimientos; que los diversos quebrantamientos físicos de estas niñas habían sido motivados y se debían única y exclusivamente a la ne-gligencia de la madre en el cuido de las menores, así como a la falta de aseo y de la debida nutrición de las mismas; que el dictamen facultativo recomendaba y ordenaba una in-mediata hospitalización de las menores en un sanatorio o clí-nica dedicada a pacientes atacados de tuberculosis a fin de que dichas menores pudieran continuar sometidas a un tra-tamiento y disciplina médicos por especialistas de enferme-dades de los pulmones; que tal hospitalización debía efec-tuarse en San Juan o Río Piedras por no existir en la mu-nicipalidad de Ponce hospitales o sanatorios propios para el tratamiento de enfermedades de esta índole; que al tiempo de radicarse la moción las ameritadas menores se hallaban hospitalizadas y bajo régimen sanatorial en la residencia del demandado, bajo tratamiento de dos especialistas en tu*623berculosis, designándolos; qne dichos médicos eran de opi-nión qne de prolongarse por más tiempo el estado de des-nutrición de las referidas menores y de volver las mismas ■al régimen en qne se encontraban anteriormente, se acentna-■ría la afección pulmonar al extremo de ocasionarles la muerte -en un corto período de tiempo; y qne el bienestar, salud y felicidad de las niñas requerían qne ellas fuesen hospitali-zadas inmediatamente en una clínica o sanatorio destinado .-a pacientes tuberculosos a fin de que las niñas continuaran bajo el cuidado de los referidos especialistas.
Se solicitaba de la corte dictara una orden, luego de ce-lebrada una vista, con notificación a la parte contraria, de-cretando la hospitalización inmediata de las niñas en una •clínica destinada a tratamiento de tuberculosis, dentro de la .jurisdicción de la Corte de Distrito de San Juan, todo sin perjuicio de que dicha demandante continuara sus relaciones •de familia con las aludidas menores y sin perjuicio de que la demandante continuara gozando y disfrutando de su de-recho de patria potestad en lo que no estuviera en conflicto con la hospitalización solicitada.
 Tres días después de radicarse esta moción, la corte de distrito, sin la formalidad de una vista, la declaró sin lu-gar, fundada, en opinión del juez de distrito, en que cual-quiera que sea el estado de salud de las menores, no hay jus-tificación alguna para que la hospitalización sea en el dis-trito judicial de San Juan, ya que la demandante, que había contraído nuevo matrimonio y residía en el distrito de Ponce, tenía la patria potestad y el cuidado de sus menores hijas, y que declarar con lugar la moción del demandado equival-dría prácticamente a privarla de dicha patria potestad y cuidado; porque “dentro de este procedimiento” la corte no tenía jurisdicción para considerar la moción del demandado, la cual prácticamente privaría a la demandante de la patria potestad, toda vez que la índole de la enfermedad que alega el demandado padecen las menores requería una hospitaliza-ción por tiempo indeterminado y no hay alegación alguna al *624efecto ele que en el distrito de Ponce no existan clínicas ni médicos capaces de atender y tratar la enfermedad de las; menores; porque declarar con lugar la moción del deman-dado sería un claro abuso de discreción por cuanto se pri-varía a la madre de estar junto a sus bijas de corta edad du-rante un período de enfermedad complicado, dilatado y difícil y porque aceptando como cierto el estado de salud dé-las menores, nadie como la madre podía prestarles un exu-dado tan esmerado.
Evidentemente el juez de distrito pasó por alto lo ale-gado en la moción de que en Ponce no existían hospitales ©■ sanatorios adecuados para el tratamiento de tuberculosis, así como la alegación ulterior de que el estado físico de las ni-ñas liabía sido causado y se debía exclusivamente a la negli-gencia de la madre en el cuido de ellas y a la falta de aseoy nutrición debidos. También joarece haber pasado por altó-la alegación hecha igualmente en la moción de que en opi-nión de los facultativos que las asistían el regreso de las ni-ñas a su ambiente anterior agravaría la enfermedad y les. produciría la muerte.
La moción estaba debidamente jurada. Se solicitaba la oportunidad de ser oído previa la correspondiente notifica-ción a la parte contraria y antes de que se dictase cualquier decisión. En lo que a cualquier cuestión de hecho se refiere,, fué una súplica razonable y no debió haber sido denegada.
En Babá v. Rodríguez, 36 D.P.R. 502, esta Corte resolvió que una corte de distrito en un procedimiento de habeas corpus podía determinar la cuestión de la custodia de un niño fundada en la felicidad y bienestar de éste, no obstante el derecho del padre a ejercer la patria potestad. Dijimos; “No hay nada en ningún código en Puero Pico que impida tal determinación. Un tribunal es el parem patriae y puede cuidar de los intereses de un niño y protegerlo.” En diche caso el argumento fué que un padre podía ser privado de la-patria potestad solamente en un procedimiento iniciado para dicho fin. Ése fué prácticamente el único argumento hecho *625ante esta corte en apoyo de la orden qne ahora tenemos bajo nuestra consideración. No se citaron autoridades ni se ha archivado memorándum dentro del término concedido. Que una corte, después de dictar un decreto de divorcio, retiene jurisdicción posteriormente para dictar las órdenes necesa-rias o apropiadas en relación con la custodia de los hijos o para modificar de cuando en cuando, en armonía con los cam-bios de circunstancias, las órdenes previamente dictadas, es cuestión que ahora no está sujeta a duda en otras jurisdic-ciones americanas y que hasta ahora no parece haber sido puesta en tela de juicio ante este tribunal. La existencia de tal facultad fué asumida, aunque no parece haberse le-vantado ninguna cuestión en relación con la misma, en Blanco v. Hernández, 32 D.P.R. 22, y en Ex parte Maldonado, 42 D.P.R. 867. En el caso de Blanco en que a la madre, de-mandante en una acción de divorcio, se había concedido la custodia del hijo y el padre había apelado de una sentencia que le privaba de la posesión del menor en un auto de liábeas corpus y lo restituía a la custodia de la madre, dijimos: “El apelante no tenía derecho a tomar la ley por sus propias ma-nos, sino que debió haber hecho la debida solicitud a la corte para la custodia del niño si habían surgido circunstancias que cambiaban las condiciones en la fecha de la sentencia de divorcio.” En ausencia de cualquier razón convincente para que lleguemos a una conclusión distinta, resolvemos que aquí, al igual que en otras partes, las cortes de distrito pueden en una moción presentada después de dictada sentencia de divorcio, dictar cualquier orden relativa a la custodia de los hijos que pueda ser librada en una acción independiente in-coada con tal fin.
Es cuestión que. está bien establecida en esta juris-dicción que la patria potestad está subordinada siempre al ejercicio por las cortes del poder de parens patriae y que el factor dominante en el ejercicio de tal poder es el bienes-tar del hijo o hijos. Véase Ex parte Maldonado, supra, y casos allí citados.
*626Debió haberse dado al peticionario la oportunidad de es-tablecer los hechos alegados en sn moción y al probarlos ha-bría tenido derecho a algún remedio como el que solicita.

La resolución ap&lada debe ser revocada y devolverse el caso para ulteriores procedimientos no incompatibles con esta opinión.

El Juez Asociado Señor Aldrey está conforme con el re-sultado.